Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections 
Claim 5 is objected to because of the following informalities:  
In claim 5, the limitations “opposite sides of the plurality of support bars are respectively inserted into first guide grooves defined on inner surfaces of the first case facing each other in a second direction crossing the first direction, and support bars of the plurality of support bars move along the first guide grooves” could be confuse since neither the written description nor the drawings appear to describe/show the claimed features. Examiner thanks for Applicant’s further response after the previous office action. However, the above correlations between the support bars, first guide grooves and the claimed case are not found in any of the drawing. First of all, based on the drawing not all the plurality of support bars are “inserted into first guide grooves” and “move along the first guide grooves”. Claim 1 clearly indicated, for example, “the rotating unit is below “some support bars of the plurality of support bars” and “some other support bars of the plurality of support bars”. These limitations are clearly defined in the claim 1. However, it’s confuse in this claim. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations, discussed in the claim objections, such as “support bars”, “first/second rotating units” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwon (US: 20190138058) in view of Akiyama (US 20060125973).
With regard claim 1, Kwon discloses A display device (abstract; fig 1-6) comprising: a display module (paragraph [56]-[59]); a support part (at least fig 2, the structure arranged on a rear surface of the display module) arranged on a rear surface (fig 2) of the display module and comprising a support plate (plate on top/bottom of 711; and/or any one of 711 Examiner consider as support plate) and a plurality of support bars (more than one of 711); a first case configured to accommodate the display module and the support part; a second case coupled to the first case so as to be movable away from or closer to the first case in a first direction (at least fig 1; the first/second case 400 and the second/first case including 900, 953, and associated parts configured to accommodate the display module as discussed in the following rejection; Examiner consider as first/second cases); a first rotating unit below some support bars, of the plurality of support bars, arranged horizontally together with the support plate; a second rotating unit below some other support bars of the plurality of support bars (at least fig 4, the rotating units 523, 532 and associated parts coupled to the belt units 531C3/523C3; Examiner consider as first/second rotating unit; at least fig 6C shows the rotating unit, 523/520 is below some support bars; and the other rotating unit is blow some other support bars of the plurality of support bars; see also the following discussion regarding the orientation); and belt units (paragraph [102]-[105]) each configured to couple a portion of the first rotating unit and a portion of the second rotating unit adjacent to each other (at least fig 4), 
Kwon lacks teaching: support bars of the plurality of support bars contact and are supported by surfaces of the first rotating unit and the second rotating unit and are movable according to a rotation of the first rotating unit and the second rotating unit. 
Akiyama teaches a display module with a plurality of support bars without a cover (fig 2-5; using retainers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using retainers without a cover; and/or specifically secure the structure on the both edges) and modify to previous discussed structure (modified with the retainers structure to secure the device without a cover) so as to have (Kwon in view of Akiyama): support bars of the plurality of support bars contact and are supported (the modified bars can contact and area supported by the surfaces of the first rotating unit and the second rotating unit) by surfaces of the first rotating unit and the second rotating unit (see also Kwon’s fig 4-6 with the above modification) and are movable according to a rotation of the first rotating unit and the second rotating unit (at least fig 6). 
The motivation to modify the previous discussed structure with the current feature is to further simplify the design and/or reduce the cost of the device.
Examiner’s note: at least fig 1 shows the rotation unit is arranged in up/down orientation together with the support plate. When the orientation of this device is arranged/turned 90 degree, Examiner consider the rotation unit is arranged horizontally together with the support plate. 
In addition, the structure shown in fig 4-6 shows that the display structure including support bars cannot maintain a predetermine position without the support provided by the important first and second rolling units. 
https://www.thefreedictionary.com/support:
Support: to maintain; to sustain without giving way; to sustain; to keep from weakening or failing. 
With regard claim 2, Kwon further disclosed the first rotating unit and the second rotating unit extend in a second direction crossing the first direction (at least fig 4), and respectively rotate about a central axis (at least fig 4) of the first rotating unit and a central axis (at least fig 4) of the second rotating unit that extend parallel to the second direction (at least fig 4).
With regard claim 3, Kwon further disclosed each of the belt units has a closed curve shape (at least fig 4) and surrounds the portion of the first rotating unit and the portion of the second rotating unit (at least fig 4), and the first rotating unit and the second rotating unit are configured to rotate in a same direction (at least fig 4).
With regard claim 4, Kwon further disclosed the plurality of support bars (see claim 1) comprises: a plurality of first support bars arranged horizontally together with the support plate (at least fig 2; see also the following discussion regarding the orientation); and a plurality of second support bars arranged in a curved shape along an outer surface of the second rotating unit (at least fig 6C), wherein the first rotating unit is arranged below the plurality of first support bars (at least fig 4). Examiner’s note: at least fig 1 shows the rotation unit is arranged in up/down orientation together with the support plate. When the orientation of this device is arranged/turned 90 degree, Examiner consider the rotation unit is arranged horizontally together with the support plate.
With regard claim 5 (see claim objections), Kwon further disclosed opposite sides of the plurality of support bars are respectively inserted into first guide grooves defined on inner surfaces of the first case facing each other in a second direction crossing the first direction (at least fig 6 or fig 2; the guide grooves defined on inner surfaces of the case facing each other in a second direction crossing the first direction; so that the opposite sides of the plurality of support bars can be  respectively inserted into it; Examiner consider as the first guide grooves), and support bars of the plurality of support bars move along the first guide grooves (at least fig 1-2).

Allowable Subject Matter
Claims 6 and dependent claims 7-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 6, the allowability resides in the overall structure of the device as recited in this independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the first guide grooves comprise: first extending portions extending in the first direction; second extending portions extending in the first direction and located below the first extending portions; and curved portions respectively extending from first sides of the first extending portions to first sides of the second extending portions, wherein each of the first sides of the first and second extending portions is adjacent to a first side of the first case, and the curved portions have a curved shape convex toward the first side of the first case., as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Kwon (US: 20190138058), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “At least for the reasons explained above, Applicant respectfully submits that a prima facie case of anticipation has not been established with respect to amended claim 1 because Kwon does not appear to disclose each and every limitation of amended claim 1. As such, Applicant respectfully requests that the rejection of claim 1 be withdrawn and that this claim be allowed. Dependent claims 2-5 depend (directly or indirectly) from claim 1. As such, each of these dependent claims incorporates all of the terms and limitations of claim 1 in addition to other limitations, which further patentably distinguish these dependent claims over Kwon. For at least the reasons set forth above, Applicant submits that these dependent claims are not anticipated by Kwon. Applicant, therefore, respectfully requests that the rejection of claims 2-5 be withdrawn and that these claims be allowed.” (pages 8-to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 
In this case, Akiyama teaches a display module with a plurality of support bars without a cover (fig 2-5; using retainers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using retainers without a cover; and/or specifically secure the structure on the both edges) and modify to previous discussed structure (modified with the retainers structure to secure the device without a cover) so as to have (Kwon in view of Akiyama): support bars of the plurality of support bars contact and are supported (the modified bars can contact and area supported by the surfaces of the first rotating unit and the second rotating unit) by surfaces of the first rotating unit and the second rotating unit (see also Kwon’s fig 4-6 with the above modification) and are movable according to a rotation of the first rotating unit and the second rotating unit (at least fig 6). 
The motivation to modify the previous discussed structure with the current feature is to further simplify the design and/or reduce the cost of the device.
(see above rejection discussion)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841